internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 2-plr-114884-98 date jun parent sub bank sub sub partnership date date date date date state dear this letter responds to a letter dated july subsequent correspondence submitted by your authorized representative concerning sec_1362 c code and of the internal revenue pon the information submitted states that parent incorporated on on or about date parent filed a form_2553 election date under the laws of state and is a savings and loan holding_company as defined in u s c 1467a a and c f_r sec_583 by a small_business_corporation to elect to be an s_corporation effective for its taxable_year beginning date represents that it in sec_1361 subchapter_c_earnings_and_profits at the time that it elected to be an s_corporation is not an ineligible_corporation as defined parent also represents that parent had parent parent owns percent of the stock of sub sec_581 bank represents that it percent of the stock of bank bank within the meaning of stock of sub and sub represent respectively that sub bank not ineligible corporations as defined in sec_1361 elected to treat sub bank and sub subsidiaries qsubs within the meaning of date sub 3's date of incorporation parent elected to treat sub sub and sub sub bank sec_1361 b sub as and sub are parent as qualified subchapter sdollar_figure bank owns percent of the a qsub as of date as of sub owns a is effective date the following transactions took place the commercial loans subject_to the participation pursuant to a participation_agreement bank transferred to sub an undivided percent interest in certain commercial loans owned by bank agreement consist of construction loans nonresidential loans building loans land loans and other loans that bank acquired in secondary markets in the ordinary course of its banking business the participation_agreement requires bank as lead lender to continue to remain responsible for servicing the loans bank sub and sub formed also transferred cash to sub partnership sub contributed to partnership its interests in the loans received from bank under the participation_agreement in exchange for a partnership and sub contributed to partnership the cash received from bank in exchange for a one percent general_partner interest in partnership the participation_agreement to partnership percent limited_partner interest in sub also assigned its rights under partnership represents that it is an eligible_entity as defined in sec_301_7701-3 of the procedure and administration regulations and that it has not elected to be classified as an association taxable as and a corporation pursuant to sec_301_7701-3 a b bank proposes to contribute through sub and sub to partnership other interests in loans that bank acquires in the ordinary course of its banking business such loan interests transferred in the future will be subject_to the participation_agreement described above or a substantially_similar agreement bank represents that sections a and of the small_business job protection act of the act publaw_104_188 110_stat_1755 amended sec_1361 institutions that do not use the reserve_method of accounting for bad_debts to be eligible to be small_business corporations section b of the act added new sec_1361 corporation to own a qualified_subchapter_s_subsidiary qsub of the code to allow financial to allow an dollar_figure sec_1362 d c i provides that for purposes of sec_1361 except as otherwise provided in sec_1362 a cc the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 iii b provides that passive_investment_income does not include gross_receipts directly derived in the ordinary course of a trade_or_business of lending or financing ii dealing in property or discounting accounts_receivable notes or installment_obligations or under sec_1 c i114 b gross_receipts directly derived in the ordinary course of business include gain as well as interest_income with respect to loans originated in a lending business however interest earned from investment of idle funds in short- term securities does not constitute gross_receipts directly derived in the ordinary course of business iv servicing mortgages iii purchasing i based on the facts and representations submitted we conclude that interest_income derived from interests in loans held by partnership pursuant to the transactions described above will be gross_receipts directly derived in the ordinary course of a trade_or_business described in sec_1 c b and will not be considered passive_investment_income under sec_1362 c to parent temporary or final regulations pertaining to one or more of therefore this letter will be modified or revoked to the issues addressed in this ruling letter have not yet been adopted the extent the adopted temporary or final regulations are inconsistent with any conclusion in the letter dollar_figure of revproc_99_1 1999_1_irb_6 criteria in dollar_figure of rev_proc however when the are satisfied a ruling is see sec_47 pews r o e t a ‘ not revoked or modified retroactively except in rare or unusual circumstances except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specific ownership structure described in the facts above is not altered this ruling letter applies only to the extent that the this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter will be sent to the authorized representative of the parties involved sincerely yours signed h grace kim h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
